Citation Nr: 1010670	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30 based on the need for convalescence following a 
September 2005 right foot hallux valgus correction with 
Chevron osteotomy and bunionectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by which the RO 
denied entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.30 based on the need for convalescence 
following a September 2005 right foot hallux valgus 
correction with Chevron osteotomy and bunionectomy.  

In connection with this appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  He asked that 
the first scheduled hearing be postponed.  Notice of the 
second hearing, which was to take place in January 2010, was 
sent to his last known address.  Nonetheless, he failed to 
appear for that hearing and neither furnished an explanation 
for his failure to report nor requested a postponement or 
another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2009), 
when an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  


FINDING OF FACT

The Veteran underwent a surgical right foot hallux valgus 
correction with Chevron osteotomy and bunionectomy in 
September 2005 and required convalescence following this 
procedure; service connection is not in effect for hallux 
valgus or any similar disability.


CONCLUSION OF LAW

A temporary total disability rating for post-surgical 
convalescence following a right foot hallux valgus correction 
with Chevron osteotomy and bunionectomy is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Discussion

The Veteran contends that he is entitled to a temporary total 
evaluation based on the need for convalescence following a 
September 2005 right foot hallux valgus correction with 
Chevron osteotomy and bunionectomy.

Temporary total compensation ratings are allowed pursuant to 
38 C.F.R. § 4.30, which provides that a total compensation 
rating will be assigned without regard to other provisions of 
the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2 or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence; 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2 or 3 months beyond the initial three 
months may be made by applying the same criteria.  38 C.F.R. 
§ 4.30(b).

In this case, the Veteran's claim is in regard to a surgical 
right foot hallux valgus correction with Chevron osteotomy 
and bunionectomy in September 2005, which required 
convalescence.  Service connection for right hallux valgus or 
any similar disability, however, is not in effect.  Service 
connection for right hallux valgus, indeed, was denied by 
September 2007 rating decision.  Section 4.30 of 38 C.F.R. 
does not provide for a temporary total rating for a 
nonservice-connected disability.  Therefore, this claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

In other words, a temporary total evaluation cannot be 
granted because the Veteran has not been awarded service 
connection for hallux valgus of the right foot or similar 
disability.  The Board observes that service connection is in 
effect for bilateral pes planus.  Pes planus and hallux 
valgus, however, emanate from separate disease processes.  
See July 2006 VA orthopedic examination report.  In the 
absence of a service-connected right hallux valgus 
disability, a temporary total evaluation is not warranted and 
the appeal is denied as a matter of law.  Id.; 38 C.F.R. § 
4.30.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

Nonetheless, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in October 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The Board notes that the Veteran was assisted in the 
development of this claim.  Service treatment records and VA 
clinical records have been associated with the record, and a 
VA examination regarding the origins of the Veteran's right 
hallux valgus was provided.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill any duty on 
the part of VA to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30 based on the need for convalescence following a 
September 2005 right foot hallux valgus correction with 
Chevron osteotomy and bunionectomy is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


